In an action to recover damages for personal injuries, the plaintiff, Lillian Farmer, as administratrix of the estate of Rawle James, appeals from an order of the Supreme Court, Kings County (Jones, J.), entered January 12, 2001, which granted the motion of the defendant Fred Lane to preclude her from reading into the record at trial any portion of an examination before trial of the decedent, Rawle James.
Ordered that the appeal is dismissed, with costs to the respondent.
The order appealed from is an evidentiary ruling. Such a ruling, even when made “in advance of trial on motion papers constitutes, at best, an advisory opinion which is neither appealable as of right nor by permission” (Cotgreave v Public Adm’r of Imperial County, 91 AD2d 600, 601; see, Chateau Rive Corp. v Enclave Dev. Assocs., 283 AD2d 537; Savarese v City of New York Hous. Auth., 172 AD2d 506; Pellegrino v New York City Tr. Auth., 141 AD2d 709). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.